Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 15, 22, 23, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how a microphone is considered an output means. As best understood by the Examiner and for the purposes of this Office Action it will be interpreted as an input means. Dependent claims inherit this issue.
Regarding claim 15 and 29, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7,10-22, and 25-33,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (U.S. App. 2013/0155237) in view of Thorn et al. (U.S. App. 2008/0111833).
In regard to claim 1, Paek teaches a method of operating one or more output means for a motor vehicle (see Abstract and Title), the method comprising: 
providing one or more sensors and the one or more output means (see Figs. 9 and 10 camera and display); detecting, using the one or more sensors (see Fig. 9 any camera(s)), an input based on at least one of a position and movement of a passenger body part (see Figs. 10-14 hand gesture recognition); and controlling the one or more output means based on the detected input (see Figs. 10-14 gesture is mapped to a function that affects audio and visual), wherein the detecting comprises detecting one or more inputs, the one or more inputs comprising at least one of: i) a proximity of the body part relative to the one or more output means and ii) a trajectory of the body part relative to the one or more output means (see Figs. 10-14 gesture relative to display and faces the front surface of the device).

However, Thorn teaches controlling a power consumption of the one or more output means (see Figs. 4, 6A, and 7 and Para. 52, 78, and 83 controlling dimming and refresh so as to refresh more and have brighter regions where the user eyes are gazing).
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment of Thorn to reduce energy use (see Para. 2). 
In regard to claim 18, Paek teaches a method of operating one or more output means for a motor vehicle (see Abstract and Title), the method comprising: providing one or more sensors and the one or more output means (see Figs. 9 and 10 camera and display); detecting, using the one or more sensors, an input based on at least one of a position and a movement of a passenger body part (see Figs. 10-14 hand gesture recognition); and controlling the one or more output means based on the detected input  (see Figs. 10-14 gesture is mapped to a function that affects audio and visual), wherein the detecting comprises detecting one or more inputs, the one or more inputs comprising at least one of: i) a proximity of the body part relative to the one or more output means and ii) a trajectory of the body part relative to the one or more output means  (see Figs. 10-14 gesture relative to display and faces the front surface of the device).
Paek is not relied upon to teach controlling a power consumption of the one or more output means.

It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment of Thorn to reduce energy use (see Para. 2). 
In regard to claim 32, Paek teaches a motor vehicle (see Abstract and Title), comprising; one or more sensors  (see Fig. 9 any camera(s)); one or more output means (see Figs. 10-14 gesture is mapped to a function that affects audio and visual); a controller (see Para. 144 CPU) comprising electrical circuitry configured to perform a method, comprising: detecting, using the one or more sensors, an input based on at least one of a position and movement of a passenger body part (see Figs. 10-14 gesture is mapped to a function that affects audio and visual); and controlling the one or more output means based on the detected input (see Figs. 10-14 gesture is mapped to a function that affects audio and visual that shows the playback state), wherein the detecting comprises detecting one or more inputs, the one or more inputs comprising at least one of: i) a proximity of the body part relative to the one or more output means and ii) a trajectory of the body part relative to the one or more output means  (see Figs. 10-14 gesture relative to display and faces the front surface of the device).
Paek is not relied upon to teach controlling a power consumption of the one or more output means.
However, Thorn teaches controlling a power consumption of the one or more output means (see Figs. 4, 6A, and 7 and Para. 52, 78, and 83 controlling dimming and 
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment of Thorn to reduce energy use (see Para. 2). 
In regard to claim 33, Paek teaches a motor vehicle (see Abstract and Title), comprising; one or more sensors (see Fig. 9 any camera(s)); one or more output means (see Fig. 10 display); a controller (see Para. 144 CPU) comprising electrical circuitry configured to perform a method, comprising: detecting, using the one or more sensors, an input based on at least one of a position and movement of a passenger body part (see Figs. 10-14 hand gesture recognition); and controlling the one or more output means based on the detected input (see Figs. 10-14 gesture is mapped to a function that affects audio and visual), wherein the controlling of the power consumption comprises turning off or reducing power consumption of at least one of a plurality of displays, display regions, projectors or projection regions being comprised by the one or more output means  (see Figs. 10-14 gesture relative to display and faces the front surface of the device).
Paek is not relied upon to teach controlling a power consumption of the one or more output means.
However, Thorn teaches controlling a power consumption of the one or more output means (see Figs. 4, 6A, and 7 and Para. 52, 78, and 83 controlling dimming and refresh so as to refresh more and have brighter regions where the user eyes are gazing).


Regarding claim 2, Paek in view of Thorn teaches all the limitations of claim 1. Paek further teaches wherein the one or more inputs comprise at least one of an eye trajectory of the passenger, an hand trajectory and a gesture of the passenger (see Figs. 10-14 hand gestures).
Regarding claims 4 and 20, Paek in view of Thorn teaches all the limitations of claims 1 and 18. Paek further teaches wherein the one or more sensors comprise at least one of an infrared sensor, a time-of-flight sensor, an eye tracker, a camera, a 3D camera, a ranging device, or a stereo camera (see Fig. 9, cameras).
Regarding claims 5 and 19, Paek in view of Thorn teaches all the limitations of claims 1 and 18. Thorn further teaches wherein the one or more output means comprises at least one of a display and a projector, a display region and a projector region, a plurality of displays or projectors, a plurality of display regions, or a plurality of projection regions (see Figs. 4, 6A, and 7 and Para. 52, 78, and 83 controlling dimming and refresh so as to refresh more and have brighter regions where the user eyes are gazing).
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment regions of Thorn to reduce energy use (see Para. 2). 
Regarding claims 6 and 21, Paek in view of Thorn teaches all the limitations of claims 1 and 18. Thorn further teaches wherein the controlling of the power consumption comprises turning off or reducing power consumption of at least one of a 
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment regions of Thorn to reduce energy use (see Para. 2). 
Regarding claims 7 and 22, Paek in view of Thorn teaches all the limitations of claim 6 and 21. Paek further teaches wherein the one or more output means comprises at least one microphone for pure audio signals (See Para. 62 microphone for voice commands).
Regarding claims 10 and 25, Paek in view of Thorn teaches all the limitations of claim 1 and 18. Thorn further teaches wherein the controlling of the power consumption is in response to detecting that the passenger is not looking at or not moving near the one or more output means or at least one region of the one or more output means (see Figs. 4, 6A, and 7 and Para. 52, 78, and 83 controlling dimming and refresh so as to refresh more and have brighter regions where the user eyes are gazing).
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment regions of Thorn to reduce energy use (see Para. 2). 
Regarding claims 11 and 26, Paek in view of Thorn teaches all the limitations of claim 1 and 18. Thorn further teaches wherein the controlling of the power 
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment regions of Thorn to reduce energy use (see Para. 2). 
Regarding claims 12 and 27, Paek in view of Thorn teaches all the limitations of claim 11 and 26. Thorn further teaches wherein at least two of the power consumption reducing steps are applied simultaneously (see Figs. 4, 6A, and 7 and Para. 52, 78, and 83 controlling dimming and refresh so as to refresh more and have brighter regions where the user eyes are gazing).
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment regions of Thorn to reduce energy use (see Para. 2). 
Regarding claim 13, Paek in view of Thorn teaches all the limitations of claim 1. Paek further teaches wherein the one or more output means is adapted to provide at 
Regarding claims 14 and 28, Paek in view of Thorn teaches all the limitations of claim 1 and 18. Paek further teaches wherein the body part of the passenger comprises at least one of a head, a face, a mouth, an eye, a nose, a neck, a torso, a shoulder, an arm, a torso, a hand or a finger (see Figs. 10-14 hand gestures).
	Regarding claims 15 and 29, Paek in view of Thorn teaches all the limitations of claim 14 and 28. Paek further teaches wherein the detecting comprises detecting at least one of: a head of the passenger comprising at least one of a line of vision, an eye position, an iris position, a pupil position, a nose position, a posture of the head, a head position, a head orientation, or a facial expression of the passenger; a torso of the passenger comprising at least one of a bodily posture, a body position, a body orientation, a shoulder position, or a shoulder orientation of the passenger, a hand or finger of the passenger comprising at least one of a bodily posture, a body position, a body orientation, a shoulder position, or a shoulder orientation of the passenger at least one of a gesture such as a skimming past, approaching, moving away, splaying of fingers, bending of fingers, touching of fingers, making a fist, a finger or hand position, or a finger or hand orientation, or a mouth of the passenger comprising at least one of a movement of the lips, a noise, or a voice command (see Figs. 10-14 hand gestures).
Regarding claims 16 and 30, Paek in view of Thorn teaches all the limitations of claim 1 and 18. Thorn further teaches wherein the one or more output means comprises at least one of displays, monitors, projectors, projection screens, head-up 
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the display of Thorn to display images (see Para. 45). 
Regarding claims 17 and 31, Paek in view of Thorn teaches all the limitations of claim 1 and 30. Thorn further teaches wherein the one or more output means are arranged in at least one of an instrument panel, a windshield, a headliner, a central console, a ceiling, or in a further interior trim part of the motor vehicle (see Para. 46, and Fig. 3, fasten to any interior of the vehicle including dash, windshield, control panel region).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (U.S. App. 2013/0155237) in view of Thorn et al. (U.S. App. 2008/0111833) in further view of Bychkov et al. (U.S. App. 2014/0028548).
Regarding claim 3, Paek in view of Thorn teaches all the limitations of claim 1. Paek is not relied upon to teach wherein the one or more inputs comprise at least two inputs.
However, Bychkov teaches wherein the one or more inputs comprise at least two inputs (see Figs. 1 and 8 where gaze and hand gesture inputs are accepted for the interface).
It would have been obvious to modify the input of Paek with the input of Thorn with the combination gaze and hand input of Bychkov for accuracy and modalities (see Para. 8 and 58)
Claim(s) 8, 9, 23, and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (U.S. App. 2013/0155237) in view of Thorn et al. (U.S. App. 2008/0111833) in further view of Gunn et al. (U.S. App. 2017/0213553)
Regarding claims 8 and 23, Paek in view of Thorn teaches all the limitations of claims 7 and 22. Paek is not relied upon to teach wherein the controlling of the power consumption comprises turning on or enhancing power consumption of the at least one microphone. However, Gunn teaches wherein the controlling of the power consumption comprises turning on or enhancing power consumption of the at least one microphone (see Fig. 6, in a lower power mode, uses microphone to wait for voice input to power up display).
It would have been obvious to modify the voice input device of Paek as modified by Thorn to include the power control of Gunn for progressive engagement (see Para. 21).
Regarding claims 9 and 24, Paek in view of Thorn and Gunn teaches all the limitations of claims 8 and 23. Paek is not relied upon to teach wherein the controlling of the power consumption comprises turning on or enhancing power consumption of the at least one microphone after turning off or reducing power consumption of the at least one display, display region, projector or projection region (see Fig. 6, in a lower power mode, uses microphone to wait for voice input to power up display).
It would have been obvious to modify the voice input device of Paek as modified by Thorn to include the power control of Gunn for progressive engagement (see Para. 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694